USCA4 Appeal: 20-7129      Doc: 11         Filed: 02/08/2022    Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 20-7129


        UNITED STATES OF AMERICA,

                            Plaintiff - Appellee,

                     v.

        ALEJANDRO LONGORIA, a/k/a John, a/k/a Felix Longoria,

                            Defendant - Appellant.



        Appeal from the United States District Court for the District of South Carolina, at
        Columbia. Cameron McGowan Currie, Senior District Judge. (3:07-cr-00505-CMC-2)


        Submitted: January 27, 2022                                       Decided: February 8, 2022


        Before GREGORY, Chief Judge, and WILKINSON and MOTZ, Circuit Judges.


        Affirmed by unpublished per curiam opinion.


        Alejandro Longoria, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 20-7129      Doc: 11        Filed: 02/08/2022     Pg: 2 of 2




        PER CURIAM:

               Alejandro Longoria appeals the district court’s order denying his motion for a

        sentence reduction pursuant to the First Step Act of 2018, Pub. L. No. 115-391, § 404, 132

        Stat. 5194. We have reviewed the record and find no reversible error. We therefore affirm

        the district court’s order. We dispense with oral argument because the facts and legal

        contentions are adequately presented in the materials before this court and argument would

        not aid the decisional process.

                                                                                     AFFIRMED




                                                    2